DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 10/14/2021. 
The application contains 1-20 claims, the claims have been examined. 
Previous rejections under 35 USC § 112 have been withdrawn as a result of the claim amendment. 
The IDS submitted 9/30/2021 has been reviewed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant's claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.

Furthermore, the prior art of record does not teach “in response to occurrence of the content variation event, storing previous data of the target webpage element and generating a first password, wherein the first password is a one-time password (OTP) generated according to a time parameter of the target webpage element; extracting a second password from the target webpage element, 20for performing password verification; and when the second password cannot be extracted, or when the first password and the 25second password being are different from each other, recovering the target webpage element according to the previous data, wherein when the content variation is allowed, the second password will be identical to the first password.”  as within the context of the claimed invention as disclosed and within the context of the other limitations present in the claims.

As such, none of the prior art teaches all the limitations as presented by the claim language.

Closest prior art:
 Takamoto et al. (2002/0108060) – par. 28 – teaches of verifying if a user, via a password, is allowed to access a webpage and change the content therein. But doesn’t teach comparing one-time passwords generated by a program module and a OTP generation unit.  

Boesgaard (US 8789199): teaches detecting changes on a page and using an application and storing a snapshot of the digital document in the trusted computer application. The snapshot of the digital document is compared with the document to verify if the digital document is still authentic before the authenticated script code is executed. After executing the authenticated script code, the snapshot of the digital document is replaced with an up-to-date copy reflecting eventual changes made to the digital document by the executed script code. However, doesn’t specifically teach password authentication or two factor authentication.

Kuskov et al. (US 9860270): teaches intercepting an attempt to access a website; selecting, by a processor, one or more malicious software configuration files based on the intercepting of the attempt to access the website; creating a verification web page based on one or more code fragments from the selected one or more malicious software configuration files; opening the verification web page; and determining, by the processor, whether malicious code has been injected into the opened verification web page.

However, none of these prior arts teach the limitations as provided above. The prior art of record cannot anticipate Applicant's claimed invention alone nor render Applicant' s claimed invention obvious by the combination of more than one reference.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144